West, J.
Concurring.
I concur in the result but do not concur in the expression contained in the opinion which seems to intimate that standard mortality tables are admissible only in cases of normal persons. The charge of the trial court held in the opinion to be error is, in my opinion, erroneous not because *530the mortality tables introduced are admissible only in cases of normal persons, but because the language of the charge may be construed as excluding from consideration by the jury other evidence relating to the state of health, physical and mental condition, habits and occupation of the deceased in determining his life expectancy. Standard mortality tables have some relevancy to the issue and are therefore admissible, even though the deceased was not a normal person, but such evidence should be received and considered with all the other evidence adduced having a bearing upon the question of the probable duration of life, and in such a case as this the ability to earn money, of the deceased person. 19 R. C. L. p 216; Illinois Cent. R. Co. v. Houchins, 121 Ky., 526, 89 S. W. Rep. 530, 123 A. S. R. 205, 1 L. R. A. (N. S.) 375; Broz v. Omaha Maternity etc. Assn., 96 Neb. 648, 148 N. W. Rep. 575, L. R. A. 1915D, 334; Moses v. Mathews, 95 Neb. 672, 146 N. W. Rep. 920, Ann. Cas 1915A, 698; Hunn v. Michigan Cent. R. Co., 78 Mich. 513, 44 N. W. Rep. 502, 7 L. R. A. 500; Damm v. Damm, 109 Mich. 619, 67 N. W. Rep. 984, 63 A. S. R. 601; Greer v. Louisville, ect. R. Co., 94 Ky. 169, 21 S. W. Rep. 649, 42 A. S. R. 345; McDonald v. Chicago, etc. R. Co., 26 Ia. 124, 96 Am. Dec. 114; Donaldson v. Mississippi, etc. R. Co., 18 Ia. 280, 87 Am. Dec. 391.